             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

ROGER DALE SMITH                                             PLAINTIFF

v.                        No. 3:19-cv-9-DPM

POINSETT COUNTY DETENTION
CENTER; CRAIGHEAD COUNTY
DETENTION CENTER; DOE, Poinsett
County Circuit Court Clerk; and
K. BOWERS, Administrator, Craighead County                 DEFENDANTS

                                ORDER

     1. Smith hasn't paid the filing and administrative fees or filed an
application to proceed in forma pauperis. He must do one or the other
by 1 March 2019. If he doesn't then his case will be dismissed without
prejudice. LOCAL RULE 5.5(c)(2).
     2. The Court directs the Clerk to mail Smith an application to
proceed in forma pauperis. If the Court grants Smith permission to
proceed in forma pauperis, then he will have to pay the $350 filing fee in
monthly installments taken from his prisoner account. 28 U.S.C.
§ 1915(b).

     So Ordered.

                                   D .P. Marshall {r.
                                   United States District Judge

                                     30   ~ vM/   ,2.D/9
